Citation Nr: 0716103	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 


FINDING OF FACT

Tinnitus was not affirmatively shown during service, and 
tinnitus, first shown after service, is unrelated to an 
injury, disease, or event of service origin. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2003.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The VA has obtained service medical 
records and has afforded the veteran a VA examination. As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records contain no complaint, finding, or 
history of tinnitus.

On VA examination in December 2003, the veteran stated that 
he served as a gunner in the Navy during World War II and 
that tinnitus that had begun 10 to 11 years earlier, which 
occurred once or twice a week, lasting a few minutes.  The 
examiner expressed the opinion that reported frequency of the 
tinnitus was not consistent with noise exposure or acoustic 
trauma and that tinnitus was less likely than not to be 
service related.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  

Service connection may be granted for disability diagnosed 
after service if the evidence indicates that it had its onset 
during service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, VA will accept as sufficient proof of service- 
connection satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disability etiologically to the current disorder. 

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996). A veteran must still generally establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and service 
events.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The record shows that the veteran's tinnitus had onset in the 
1990s, more than 40 years after service.  Moreover, a VA 
examiner expressed the opinion that the tinnitus as described 
by the veteran was not likely due to the veteran's reported 
acoustic trauma resulting from his duties as a gunner during 
World War II.  



As for the veteran's statements, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he associates tinnitus to noise 
exposure during service does not constitute favorable medical 
evidence to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence to substantiate the claim, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for tinnitus is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


